Per Curiam.
It appearing by written stpiulation, filed November 18, 1957, in the office of the clerk of this court, that the appellants, Hunt Oil Company, a corporation, et al., by and through their attorneys of record W. B. Leavitt and James P. Lucas, both of Miles City, Montana, and the respondents, Stanley R. Nees and Alma G. Nees, by and through their attorney of record, Ernest L. Walton of Wolf Point, have stipulated and agreed that the appeal now pending before this court in the above-entitled and numbered cause may be dismissed, the matter of costs to be as provided in the stipulation;
*610Now therefore it is ordered that said appeal be and it is dismissed.